Lansco Corp. v Strike Holdings LLC (2016 NY Slip Op 00042)





Lansco Corp. v Strike Holdings LLC


2016 NY Slip Op 00042


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Lansco Corp. v Strike Holdings LLC2016ny0004216569A 601089/10 16569This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on January 7, 2016Acosta, J.P., Andrias, Manzanet-Daniels, Kapnick, JJ.16569A 601089/10 16569[*1] The Lansco Corporation, Plaintiff-Respondent, —Strike Holdings LLC, Defendant-Appellant, GFI Realty Services, Inc., Defendant.Pryor Cashman LLP, New York (Todd E. Soloway and Lisa Buckley of counsel), for appellant.Law Office of Lionel A. Barasch, New York (Lionel A. Barasch of counsel, 
Judgment, Supreme Court, New York County (Arthur F. Engoran, J.), entered January 7, 2015, against defendant Strike Holdings LLC in favor of plaintiff, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered December 29, 2014, after a nonjury trial, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The court's determination that plaintiff is entitled to a broker's commission from defendant Strike is supported by the trial evidence (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]). The evidence establishes that plaintiff was the procuring cause of the lease and that, even if it were not, Strike breached its agreement to protect plaintiff with respect to the property, terminating plaintiff's activities in bad faith and as a mere device to escape the payment of the commission (see SPRE Realty, Ltd. v Dienst, 119 AD3d 93, 99, 100 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK